Citation Nr: 1134953	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-35 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service July 1961 to June 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2007.  A transcript of the hearing is associated with the claims file.

This case has previously been before the Board in February 2008, at which time the Board denied the issue currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  In July 2010, the Board sent the case for a Veterans Health Administration (VHA) medical opinion.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

A low back disability was not present in service and is not shown to be otherwise related to service, and arthritis of the low back was not manifested within one year of the Veteran's separation from such service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service and arthritis of the low back may not be presumed to have been incurred or aggravated during such service.  §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in June 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In an August 2006 Statement of the Case, the Veteran was provided with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that his current low back disability was caused by stress placed on his back as a result of completing 65-70 parachute jumps while in active service.  The Veteran has also reported a specific incident in active service which he believes to have contributed to his low back disability.  He reported that while he was descending on his 4th jump at Army Airborne School in January 1962, another jump school student landed on top of his canopy at approximately 250 feet above ground level.  The Veteran reported that his fellow student's canopy had collapsed and, at approximately 70 feet above ground level, his own canopy collapsed causing him to fall to the ground where he was knocked unconscious.  The Veteran cannot recall the impact, except that he landed vertically, feet first.  The Veteran reported that after he came to, the on-site medics at the drop zone examined him and cleared him for his next jump, which he made later that day.  The Veteran continued to participate in parachute jumps subsequent to the reported fall, but has stated that he has experienced back pain since that time. 

A review of the Veteran's STRs is negative for treatment for or a diagnosis of a low back disability while the Veteran was in active service.  In May 1963, the Veteran was afforded periodic examinations.  A review of the examination report shows that the Veteran did not report any low back pain at that time.  Additionally, the Veteran's spine was found to be clinically normal upon physical examination.  In June 1964, the Veteran was afforded a separation examination.  A review of the examination report shows that the Veteran did not report experiencing any back pain at the time of his separation from active service.  Additionally, the Veteran's spine was found to be clinically normal upon physical examination at the time of his separation.

Also of record is a November 1974 United States Army Reserve (USAR) enlistment examination.  A review of the examination report shows that the Veteran checked "no" on the health questionnaire to the question of whether he experienced recurrent back pain.  There is no other indication from the examination report that the Veteran reported any back pain at the time of that examination.  Additionally, the Veteran's spine was found to be clinically normal upon examination.  

The Veteran's post service medical records show that in February 2000, the Veteran reported to Dr. M.C. with complaints of left-sided hip/buttock pain.  He reported that the pain had begun 10 days prior, while he was weight lifting, and that it had severely worsened the next day.  Dr. M.C. diagnosed left S1 radiculopathy due to a disc herniation seen at L5-S1 on the left.  At that time, the Veteran chose to proceed with surgical intervention.  Later in March 2000, the Veteran underwent a left L5-S1 hemilaminotomy and medial facetotomy for microdiscectomy.  The Veteran was seen postoperatively for a period of approximately five months, at which time he reported that he had absolutely no left leg or lower back pain.  At that time, he was released to be seen back on an as needed basis. 

In August 2002, the Veteran was seen by Dr. T.P.  At that time, the Veteran reported a longstanding history of back problems.  The Veteran also reported that over the previous several months he had been experiencing some posterior, right thigh pain while playing golf.  He reported that the pain was a shooting, electrical shock type of pain that irritated his back and leg.  Dr. T.P. prescribed anti-inflammatories and physical therapy for relief.  In September 2002, the Veteran reported back to Dr. M.C. with complaints of bilateral buttock and leg pain.  Dr. M.C. diagnosed lumbar stenosis, L3 to L5.  At that time, the Veteran chose to hold off on surgical intervention and proceeded with lumbar epidural injections.  

A February 2004 magnetic resonance imaging scan (MRI) of the Veteran's lumbar spine showed the Veteran to have canal narrowing most pronounced at L3-4 and L4-5 in addition to foraminal narrowing.  Post surgical changes were seen on the left at L5-S1.  In March 2004, the Veteran reported to Dr. M.C. with lower back/leg pain with paresthesias.  Dr. M.C. reported that the Veteran had been involved in a motor vehicle accident exactly one year prior to that date.  The Veteran reported to Dr. M.C. that he had developed "burning" pain in his lower lumbar region after his accident and that despite chiropractic treatment, physical therapy, and epidural steroid injections he still continued to experience pain.  At that time, surgical intervention was elected by the Veteran.

In March 2004, the Veteran underwent bilateral complete decompressive laminectomies and foraminotomies at L3 to L5 and a right discectomy.  The Veteran received post surgical care for approximately 7 weeks, at which time he reported only occasional mild pain in his left paraspinal lumbar region.  The Veteran was then released to be seen back on an as needed basis.   

An April 2005 MRI of the lumbosacral spine showed the Veteran to have large right paracentral L4-L5 disc herniation (extrusion) and degenerative changes at multiple levels.  In May 2005, the Veteran was seen by Dr. M.C. for a six month history of right hip pain.  Dr. M.C. diagnosed a new disc herniation at L4-5 on the right, but stated that he felt that this disc herniation was asymptomatic because the Veteran's right leg pain was not truly in a right L5 radicular pattern.  Additionally, the tenderness in the Veteran's right hip was noted to be inconsistent with lumbar radiculopathy.
      
In a December 2005 statement, Dr. D.D. stated that in his opinion, the Veteran's arthritis of the knees was potentially related to his history of parachute jumping and also stated that the Veteran's treatment and number of surgeries are either directly or indirectly related to service.  Dr. D.D. did not specifically link the Veteran's history of back problems to his active service.
      
In January 2007, the Veteran was afforded a VA examination.  At that time, the VA examiner diagnosed DDD, but stated that he could not link the Veteran's current back problems to his active service without resorting to speculation.  While the VA examiner acknowledged that there was a well documented history of parachute jumping causing injuries in the knees and back, he stated that since the Veteran lacked any complaints of back pain in service it would be difficult to link his present back disability to the repetitive parachute jumps in service.
      
In January 2009, the Veteran underwent a re-exploration and neurolysis, L4 and L5 on the right; dynesys dynamic stabilization L2 to L5 with correction of coronal deformity and improvement in sagittal alignment; and posterolateral fusion L2 to L5 with beta-tricalcium phosphate bone substitute and bone marrow aspiration.
      
In a July 2009, statement the Veteran's current physician, Dr. C.W., stated that the Veteran continued to have symptomatology six months post operatively after being physically active for several days in a row.  Dr. C.W. also opined that it was at least as likely as not that the Veteran developed degeneration of his discs during the time that he was a paratrooper doing repetitive jumps.    

The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, the Board notes that while the Veteran's private doctor opined that the Veteran developed degeneration of his discs during his time as a paratrooper, there is no rationale for this opinion provided.  Therefore, this medical opinion is not sufficient evidence upon which a grant of entitlement to service connection can be based.

In November 2010, the Veteran's claims file was sent to the VA Medical Center for a medical opinion concerning the etiology of the Veteran's low back disability.  The examiner conducted a thorough review of the claims file and listed the relevant evidence as discussed above.  It was the examiner's opinion that the Veteran's current low back disability was less likely as not due to his military service as a paratrooper and was more likely due to his genetics and a lifetime of very active pursuits.  In this regard, the examiner reported that literature regarding the pathogenesis of lumbar disc disease was not completely clear, but that previously disc disease was thought to be mostly related to environmental factors such as work type and/or injuries to the back.  However, the examiner reported that now it was known that there was a significant genetic component to the degeneration of the lumbar spine.  The examiner reported that there was support for both mechanisms of lumbar disc injuries in scientific studies, but that the Veteran clearly exhibited a progression of his DDD since the year 2000 and that while there was certainly an environmental component to the progression, there was also a genetic component that no injury could contribute.  The examiner further reported that according to the records, the Veteran lived a very active life which included weight lifting and golf.  The examiner noted that golf caused a significant increase in the intradiscal pressures and was notorious for causing aggravation to back conditions.  Additionally, the examiner pointed to the fact that there was a lack of any complaints of back pain while the Veteran was actually in active service and that had there been multiple complaints of back pain in service, the more likely cause of the disability would have been the parachute accident described by the Veteran.  However, the examiner reported that in the absence of such evidence, such a link could not be made.  

Also of record is an August 2011 opinion from another of the Veteran's private physician's, Dr. K.M.  In his letter, Dr. K.M. reported that he had reviewed the Veteran's medical records and his VA claims file.  Based on the review of the records, the history provided by the Veteran, and a physical examination, Dr. K.M. opined that it was at least as likely as not that the Veteran's low back disability could be causally related to his parachute jumps while in active service.  In this regard, Dr. K.M. reported that since VA has conceded that the Veteran's parachute jumping led to arthritis in the knees, it would seem logical that VA would also concede that the Veteran's low back disability was related to his parachute jumps in active service.  Additionally, the examiner reported that he believed that the axial load that would occur with repetitive parachute jumps lead to advanced and early degenerative lumbar changes.

Medical opinions expressed in speculative language ["could have caused", etc.] do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In this regard, the Board notes that in the August 2011 opinion, Dr. K.M. opined that the Veteran's parachute jumps in active service "could have" caused his low back disability.  As this is speculative and not definitive in nature, the medical opinion is not sufficient evidence upon which a grant of entitlement to service connection can be based.  

The Board notes that greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

As noted above, the Board finds that the Veteran's private doctor's opinions are inadequate to serve as the basis of a grant of entitlement to service connection.  In this regard, as Dr. C.W. failed to provide a rationale for his opinion and Dr. K.M. expressed his opinion in speculative language.  Therefore, those opinions are not absolute conclusions, but merely opinions to be weighed with all the other probative evidence of record.  In contrast, the November 2010 VA examiner clearly stated that it was less likely as not that the Veteran's low back disability was a result of his active service and provided a thorough rationale for the opinion.

Also of record is an August 2009 statement from the Veteran's niece, Ms. A.S.  In her statement, Ms. A.S. reported that she grew up near her uncle and frequently saw him at family events.  She reported that she remembered his airborne activities and would watch him parachute jump at air shows on Memorial Day and other such holidays.  She reported that she noticed her uncle would be stiff and uncomfortable following his landings and that he told her that the symptoms were a result of his back disability.  Additionally, Ms. A.S. reported that the Veteran relayed to her the above discussed incident regarding the Veteran's parachute collapsing during a jump while in active service.  

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, the Veteran's niece, as a lay person, is not competent to render a diagnosis or an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu, 2 Vet. App. 494.

In addition, although the Board does not dispute that the Veteran made parachute jumps while on active duty, to include the one parachute incident he has recounted, his accounts of back pain since that inservice episode are simply not credible. The Board notes that STRs fail to suggest that he sought treatment for back problems during service or that he had complaints or back pain when examined for service  separation. Further, when examined for reserve enlistment purposes in November 1974, he specifically denied recurrent back pain. It was not until over 35 years post-service that he initially sought treatment for back-associated symptomatology after weight-lifting. He then underwent additional surgical procedures after playing golf and being involved in a motor vehicle accident. As the private medical opinions submitted on his behalf were predicted on an inaccurate medical history provided by the Veteran, the probative value of these opinions is minimal.

Additionally, there is no evidence of record indicating that arthritis of the low back was manifested until many years following his active service, let alone within one year of his separation from such service.    

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a low back disability is not warranted.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


